1

2

3                                                                                 JS-6
4

5

6                                     UNITED STATES DISTRICT COURT
7                                CENTRAL DISTRICT OF CALIFORNIA
8

9    CHRIS LANGER,                              )   Case No. CV 18-2497 FMO (PJWx)
                                                )
10                       Plaintiff,             )
                                                )
11                v.                            )   JUDGMENT
                                                )
12   MARIO V. RODRIGUEZ, et al.,                )
                                                )
13                       Defendants.            )
                                                )
14                                              )
15          Pursuant to the Court’s Order Re: Motions for Default Judgment, filed contemporaneously
16   with the filing of this Judgment, IT IS HEREBY ADJUDGED that:
17          1. Default judgment is hereby entered in favor of plaintiff Chris Langer. Defendants Mario
18   V. Rodriguez and Jose D. Rodriguez are jointly and severally liable to plaintiff in the amount of
19   $9,070.00 for statutory damages, costs, and attorney’s fees. The total amount is allocated as
20   follows:
21                A.     Statutory damages in the amount of $4,000.00.
22                B.     Attorney’s fees in the amount of $4,410.00.
23                C.     Costs in the amount of $660.00.
24          2. Plaintiff shall serve defendants with a copy of this Judgment in such a manner as to
25   make it operative in any future proceedings.
26   Dated this 5th day of February, 2019.
27                                                                      /s/
                                                                  Fernando M. Olguin
28                                                           United States District Judge
